Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.   Claims 37-48 are  rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "On Resource Allocation for PUCCH and Multiplexing
PUCCH Formats",3GPP DRAFT; R1-1711494, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Qingdao, China; 20170627 - 20170630 26 June 2017 (2017-06-26), XP051300679 in view of Ling et al. (2017/0238304).
       For Claims 37 and 48,   ERICSSON: "On Resource Allocation for PUCCH and Multiplexing PUCCH Formats",3GPP DRAFT; R1-1711494, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Qingdao, China; 20170627 - 20170630 26 June 2017 (2017-06-26), XP051300679 disclose a system/method comprising :
determining, by a base station, a plurality of sets of uplink control channel resources for uplink transmission of a type of uplink control information, each set of uplink control channel resources having a resource configuration (implied by "A more efficient solution would be to configure a UE with a pool of PUCCH formats and resources (opportunities)."on page 2, 6th paragraph);
sending, by the base station to a user device, a first message indicating the plurality of sets of uplink control channel resources (implied by "In this case it is up to the network to configure which and how many of each PUCCH to configure. 
selecting, by the base station, one set of the plurality of sets of uplink control channel resources (implied by "An ARI contained in the DCI is used to indicate which PUCCH opportunity (PUCCH format and resource) should be used. “on page 2, 6th paragraph);

sending, by the base station to the user device, a second message that is different from the first message, the second message indicating the selected set of uplink control channel resources for uplink transmission of a type of uplink control information ("An ARI contained in the DCI is used to indicate which PUCCH opportunity (PUCCH format and resource) should be used." on page 2, 6th paragraph); and

receiving, by the base station from the user device, uplink control information via the selected set of uplink control channel resources (implied by the indication which PUCH format and resources should be used on page 2, 6th paragraph)."
  For claims 37 and 48, ERICSSON: "On Resource Allocation for PUCCH and Multiplexing PUCCH Formats", discloses all the subject matter of the claimed invention with the exception of a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph 008 lines 1-5 and 

  For claims 38-47, Erricsson also discloses 
wherein each set of uplink control channel resources has a different resource configuration ( See proposal  #1 in page 2), 
wherein each set of the plurality sets of uplink control channel resources includes one or more resources ( See proposal #1 and #3 in page 2),  
wherein the plurality of sets of uplink control channel resources comprises a plurality of sets of physical uplink control channel resources for each of a plurality of types of uplink control information ( See Agreement(4) lines 6-8),  
wherein the first message indicating the plurality of sets of uplink control channel resources comprises a first message indicating one or more parameters for each set of the plurality of sets of uplink control channel resources, wherein one of the parameters of each set comprises a physical uplink control channel format as either a short physical uplink control channel or a long physical uplink control channel ( See Agreement(4) lines 6-8),
( See paragraph 0043 lines 1-4, paragraph 0058 lines 1-3 and paragraph 0117 Lines 1-6 and page 2 lines 1-4 and 6-11),  
wherein the second message indicates one or more of the following: a channel state information reporting mode to be used by the user device to report channel state 
wherein each set of the plurality of sets of uplink control channel resources is associated with one or more of the following: a channel state information reporting mode to be used by the user device to report channel state information via the selected set of uplink control channel resources; a hybrid automatic repeat request feedback format, including indicating at least one of a number of hybrid automatic repeat request bits and a hybrid automatic repeat request feedback bundling method, to be used by the user device to send hybrid 5 automatic repeat request feedback via the selected set of uplink control channel resources  ( See paragraph 0043 lines 1-4, paragraph 0058 lines 1-3 and paragraph 0117 Lines 1-6 and page 2 lines 1-4 and 6-11), 
wherein the first message comprises a radio resource control message indicating one or more parameters for each of the plurality of sets of uplink control channel resources ( See section 2 under discussion lines 1-8),  
wherein each of the plurality of sets of uplink control channel resources comprises at least one of: persistent or semi-persistent physical uplink control channel resources; and periodic physical uplink control channel resources ( See Agreement (4) lines 1-2, paragraph 0047 lines 1-2),  

wherein the selecting is performed by the based on a network condition, so that the configuration of the selected set of uplink control channel resources is dynamically adjusted by the base station based on the network condition ( See Agreement (4) lines 6-8).

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Erricson. 
  For Claims 49 and 50. ERICSSON: "On Resource Allocation for PUCCH and Multiplexing PUCCH Formats",3GPP DRAFT; R1-1711494, 3RD GENERATION 
determining, by a base station, a plurality of sets of uplink control channel resources for uplink transmission of a type of uplink control information, each set of uplink control channel resources having a resource configuration (implied by "A more efficient solution would be to configure a UE with a pool of PUCCH formats and resources (opportunities)."on page 2, 6th paragraph);
sending, by the base station to a user device, a first message indicating the plurality of sets of uplink control channel resources (implied by "In this case it is up to the network to configure which and how many of each PUCCH to configure. “on page 2, 6th paragraph, as the network has to configure a UE, this means that some message is sent to the UE to configure it);
selecting one set of the plurality of sets of uplink control channel resources (implied by "An ARI contained in the DCI is used to indicate which PUCCH opportunity (PUCCH format and resource) should be used. “on page 2, 6th paragraph);
sending, a second message that is different from the first message, the second message indicating the selected set of uplink control channel resources for uplink transmission of a type of uplink control information ("An ARI contained in the DCI is used to indicate which PUCCH opportunity (PUCCH format and resource) should be used." on page 2, 6th paragraph); and

   Erricsson discloses all the subject matter of the claimed invention with the exception of the determining and sending is done by the base station. . However, it is well-known in the art at the time of the filing date of the invention the determining and sending is done by the base station which lies with of the skill in the art that is up to configure the user equipment. 

7. Claims 51 and 52  rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: "On Resource Allocation for PUCCH and Multiplexing
PUCCH Formats",3GPP DRAFT; R1-1711494, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX ; FRANCE vol. RAN WG1, no. Qingdao, China; 20170627 - 20170630 26 June 2017 (2017-06-26), XP051300679 in view of Ling et al. (2017/0238304).

  For claims 51 and 52, ERICSSON: "On Resource Allocation for PUCCH and Multiplexing PUCCH Formats", discloses all the subject matter of the claimed invention with the exception of  a computer program including a memory, a processor, and a non-transitory computer readable medium in a communication network. Ling et al. form the same or similar fields of endeavor teaches a provision of a memory, a processor, and a non-transitory computer readable medium ( See paragraph 0076 lines 1-12, paragraph .

8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (2021/0195577) is cited to show a system which is considered pertinent to the claimed invention.
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476